Citation Nr: 1507565	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in the August 2014 supplemental statement of the case issued to the Veteran, the issue of entitlement to an increased disability rating for coronary artery disease was adjudicated.  However, there is no indication from the record that that issue is properly on appeal before the Board.  Further, the only issue presented by the Veteran's representative in the September 2014 Informal Hearing Presentation, was the issue of entitlement to TDIU.  Therefore, the Board finds that entitlement to an increased rating for coronary artery disease is not properly on appeal, the Board has limited the issues considered in this decision accordingly.  

This case was previously before the Board in January 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's combined disability rating prior to March 18, 2014, was 70 percent with a single disability rated 50 percent, and his combined disability rating beginning March 18, 2014, is 80 percent with a single disability rated 60 percent.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2014).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran has asserted that he is unable to work as a result of his service-connected disabilities.

Service connection is in effect for PTSD, rated 50 percent; coronary artery disease, rated 30 percent prior to March 18, 2014, and rated 60 percent as of March 18, 2014; tinnitus, rated 10 percent; and bilateral hearing loss disability, rated 10 percent.  The Veteran's combined disability rating prior to March 18, 2014, was 70 percent.  The Veteran's combined disability rating as of March 18, 2014, is 80 percent.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for the entire period on appeal.  38 C.F.R. § 4.16 (a) (2014).

In the claim of entitlement to TDIU, the Veteran reported that he had an eighth grade education and that he last worked as a pizza delivery driver in 2009.  He has reported that he had to leave that job because of service-connected disabilities.  He also reported a history of working in automotive repair.  

In an August 2010 Request for Employment Information submitted by the Veteran's former employer, it was noted that the Veteran worked approximately 28 hours per week as a pizza delivery driver and doing pizza preparation, but that the Veteran had been unable to handle phone duties as a result of bilateral hearing loss disability.  It was noted that the Veteran resigned that position in November 2009.  

In a June 2008 private psychological evaluation, it was noted that the Veteran had severe PTSD and the examiner opined that the Veteran was totally unemployable as a result of PTSD.  The examiner noted that the Veteran had only been able to maintain a job for so long due to survival characteristics and his ability to find work that was sympathetic and consistent.  

At a March 2010 VA audiology evaluation, the Veteran reported that he had difficulty effectively communicating with others as a result of hearing loss and tinnitus.  At that time, the examiner diagnosed bilateral moderately-severe sensorineural hearing loss and tinnitus.  

At a March 2010 VA cardiac examination, the Veteran reported that he experienced regular symptoms of angina, dyspnea, fatigue, dizziness, and irregular heartbeat.  He reported regularly feeling very tired and like he did not feel well as a result of his cardiac symptoms.  He reported that his symptoms severely limited his ability to work as a result of fatigue and the fact that exertion caused his other symptoms.  The examiner noted that the Veteran's estimated METs were 1 to 3 based on the subjective complaints and the echocardiogram (EKG) performed.  The examiner noted that the Veteran would be able to walk at a slow pace, approximately 1 to 2 miles per hour, and occasionally lift a maximum of 10 pounds.  

In a May 2013 PTSD disability benefits questionnaire completed by the Veteran's private mental health treatment provider, it was noted that the Veteran was totally occupationally and socially impaired.  The examiner noted that the Veteran exhibited symptoms that caused clinically significant distress.  The examiner noted that the Veteran's symptoms included depression, anxiety, suspiciousness, greater than weekly panic attacks, flashbacks, chronic sleep impairment, memory loss, flattened affect, disturbances in motivation and mood, inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, and obsessional rituals which interfered with routine activities.  

Also of record are May 2013 statements from the Veteran's brother and partner.  In those statements, it was generally noted that the Veteran was unable to function in a competitive workplace environment due to his various symptoms of PTSD.  The Veteran's partner reported that the Veteran had angry outbursts, anxiety, depression, auditory hallucinations, irrational actions, suicidal ideations and intent, and an inability to manage the family finances.  The Veteran's brother reported that the Veteran lacked the necessary tools to fit into a society that required a certain structure and discipline.  The brother reported that the Veteran would be unable to exist in an environment requiring deadlines, documentation, and interaction with peers and superiors as a result of depression and an inability to deal with the many processes for daily life.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran's partner and brother are competent to report their observations regarding the effects of the Veteran's PTSD.  Moreover, the Board finds the statements of the Veteran's partner and brother to be credible.

In a March 2014 VA cardiac examination report, the Veteran was noted to have a MET level of 3 to 5 METs with associated fatigue.  The examiner found that the Veteran would be able to engage in sedentary employment despite coronary artery disease.  The examiner further noted that non-heavy or work that was not excessively physically demanding would not be out of the question.

The Board finds the opinion provided by the VA cardiac examiner to be inadequate.  The examiner appears to have not considered the Veteran's subjective complaints regarding the limitations caused by the service-connected heart disability.  Further, the VA examiner did not adequately discuss the reasonable accommodations which would be necessary for the Veteran to work in a sedentary environment and seems to have not considered the Veteran's education and occupational background.  Therefore, the March 2014 opinion provided by the VA cardiac examiner is not adequate to serve as the basis of a denial of entitlement to TDIU.  

A March 2014 VA audiology evaluation report notes that the Veteran was pleasant in demeanor, but test results were invalid and unreliable due to poor interest on the part of the Veteran.  The examiner also found that the Veteran's hearing loss and tinnitus would not prevent obtaining and maintaining gainful employment as many individuals were able to do so with greater degrees of impairment.

The Board finds the opinion provided by the VA audiologist to be inadequate.  The examiner based the opinion that the Veteran was not precluded from working as a result of bilateral hearing loss disability and tinnitus on the fact that people are able to work with greater degrees of impairment.  What other people are able to accomplish despite their disabilities is not of particular importance when trying to determine the functional impairment of a particular Veteran due to disabilities, because other factors such as educational and occupational background must also be considered.  Therefore, the March 2014 opinion provided by the VA audiologist is not adequate to serve as the basis of a denial of entitlement to TDIU.

In a March 2014 VA PTSD examination report, it was noted that the Veteran did not warrant a diagnosis of PTSD.  The examiner found that the Veteran's symptoms were not sufficient to meet the criteria for the diagnosis.  The examiner noted that in his opinion, the Veteran did not have a mental health diagnosis and therefore was not unemployable as a result of any mental health condition.

The Board finds the opinion provided by the VA psychiatric examiner to be inadequate.  That examiner found that the Veteran did not have a mental health disability.  That is contrary to the bulk of the other medical evidence of record, to specifically include the evidence of record provided by the Veteran's private mental health treatment provider.  Further, the examiner did not account for the inconsistency in the record when providing the opinion.  Therefore, the March 2014 VA opinion provided by the VA psychiatric examiner is not adequate to serve as the basis of a denial of entitlement to TDIU.  

Therefore, the Board finds that the medical opinions provided by the Veteran's private mental health treatment provider and the March 2010 VA examination reports of record to be more probative and persuasive than the various VA examination reports and medical opinions obtained in March 2014.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the Veteran is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result are combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


